Willard Bartlett, J.
I concur with the presiding justice upon the merits of the question discussed in his opinion, but I think that no appeal lies from a certificate made under section 308 of the Code of Criminal Procedure.
Cullen, J.
I agree in the opinion of Mr. Justice Goodrich that the amounts allowed to all counsel for the defendant in a capital case, under section 308 of the Code of Criminal Procedure, cannot exceed in the aggregate the sum of $500. I agree with Mr. Justice BARTLETT'that there is no authority for an appeal to this division from the certificate of the justice presiding at the trial awarding compensation to counsel. If the award is in excess of the amount allowed by law, the comptroller should refuse payment and resist any proceedings taken to enforce it. Had the trial justice, therefore, confined himself to the certificate provided in section 308, this appeal should be dismissed ; but the justice assumed to go further, and not only certified the award for counsel, but ordered the comptroller to pay the amount so certified. There is no authority for such an order. When the amount certified is in accordance with law, it is made a county charge, and its payment must be enforced the same as any other county charge; but the justice who grants the certificate has no power to summarily enforce the payment of the sum awarded.